Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 10-14, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 20180145061 A1) in view of Chun (US 20190067145 A1).
Regarding claim 1, Jeong discloses a semiconductor package (Fig. 1) comprising: a redistribution layer (101); a semiconductor chip (110) electrically connected to the redistribution layer, and disposed on an upper surface of the redistribution layer; a plurality of solder balls (300) disposed on the upper surface of the redistribution layer spaced apart from the semiconductor chip and electrically connected to the redistribution layer; an interposer (200) electrically connected to the plurality of solder balls, and disposed directly on upper surfaces of the plurality of solder balls; an encapsulant layer (130) encapsulating the semiconductor chip, and a portion of the upper surface of the redistribution layer under the interposer; and an underfill layer (400) filling a space between a lower surface of the interposer and an upper surface of the encapsulant layer, wherein the encapsulant layer includes a first region surrounding the semiconductor chip and covering the upper surface of the redistribution layer, wherein the underfill layer contacts the lower surface of the interposer, the upper surface of the encapsulant layer, an upper surface of the semiconductor chip, and side surfaces of the plurality of solder balls, and wherein upper portions of the plurality of solder balls are surrounded by the underfill layer and lower portions of the plurality of solder balls are surrounded by the encapsulant layer.
Illustrated below is Fig. 1 of Jeong.

    PNG
    media_image1.png
    485
    604
    media_image1.png
    Greyscale

Jeong fails to teach the encapsulant layer encapsulating side surfaces of the redistribution layer, wherein the encapsulant layer includes a side surface encapsulant region surrounding the side surfaces of the redistribution layer, wherein the side surface encapsulant region and the first region are continuously integrated with each other without a boundary therebetween and integrally formed through a single process.
However, Chun teaches a semiconductor package (Fig. 1A) comprising: an encapsulant layer (114) encapsulating side surfaces of the redistribution layer (112), wherein the encapsulant layer includes a side surface encapsulant region (116-1) surrounding the side surfaces of the redistribution layer, wherein the side surface encapsulant region and the first region are continuously integrated with each other without a boundary therebetween and integrally formed through a single process (Fig. 1A and [0022] describe only a single layer). Noted that the process limitation recited in a “product by process” claim (i.e., a single process) would not carry patentable weight in a claim drawn to structure because distinct structure is not necessarily produced.  In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Jeong package by incorporating the teachings of Chun to have an encapsulant encapsulating side surfaces of the redistribution layer.  Doing so would arrive at the claimed encapsulant layer. Chun provides a clear teaching to motivate one to modify the package of Jeong in that encapsulating the side surfaces of the redistribution layer can prevent delamination ([0020]; “can avoid interfacial delamination, cracking induced by moisture, and decrease effects of thermo-mechanical stress”).
Illustrated below is Fig. 1A of Chun.

    PNG
    media_image2.png
    221
    511
    media_image2.png
    Greyscale

Regarding claim 4, Jeong in view of Chun discloses a semiconductor package (Jeong, Fig. 1), wherein the redistribution layer includes a plurality of dielectric layers except for a core layer (“plurality of stacked insulating layers” [0029]).
Regarding claim 5, Jeong in view of Chun discloses a semiconductor package (Jeong, Fig. 1), wherein the plurality of dielectric layers includes a first redistribution layer (RDL1), see annotated figure above), a second redistribution layer (RDL2), a third redistribution layer (RDL3), and a fourth redistribution layer (RDL4).
Jeong in view of Chun fails to teach a height of a vertical cross-section of each of the first redistribution layer, the second redistribution layer, the third redistribution layer, and the fourth redistribution layer is 15 µm.  More specifically, Jeong and Chun are silent with respect to dimensions of redistribution layers.  However, the claimed redistribution layer height does not perform differently than the redistribution layer height of Jeong.  Therefore, the claimed redistribution layer height is not patentably distinct from the redistribution layer height of Jeong.  Absent unexpected results, it would have been obvious to modify the package of Jeong in view of Chun to have a redistribution layer with a dimension as claimed because the height of the redistribution layer is a design choice for one of ordinary skill in the art.
Moreover, the examiner submits MPEP 2144.04 [R-10.2019] which discloses “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”
Regarding claim 6, Jeong in view of Chun discloses a semiconductor package (Jeong, Fig. 1), further comprising a connection structure (103) disposed on a lower surface of the semiconductor chip, wherein the semiconductor chip is electrically connected to the redistribution layer through the connection structure.
Regarding claim 7, Jeong in view of Chun discloses a semiconductor package (Jeong, Fig. 1), wherein the connection structure includes a solder bump or a metal pad electrically connected to the redistribution layer (“solder balls” [0031]).
Regarding claim 8, Jeong in view of Chun discloses a semiconductor package (Jeong, Fig. 1) with a redistribution layer (110).  Although Jeong in view of Chun does not explicitly disclose a width of the upper surface of the redistribution layer is 10 mm to 14 mm, and a length of the upper surface of the redistribution layer is 10 mm to 14 mm, the claimed redistribution layer does not perform differently than the redistribution layer of Jeong.  Therefore, the claimed redistribution layer width and length are not patentably distinct from the redistribution layer of Jeong.  It would have been obvious to modify the semiconductor package of Jeong in view of Chun to have a redistribution layer wherein a width of the upper surface of the redistribution layer is 10 mm to 14 mm, and a length of the upper surface of the redistribution layer is 10 mm to 14 mm because the width and length of the upper surface of the redistribution layer is a design choice for one of ordinary skill in the art.
Moreover, the examiner submits MPEP 2144.04 [R-10.2019] which discloses “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”
Regarding claim 10, Jeong in view of Chun discloses a semiconductor package (Jeong, Fig. 1) with an upper surface of the interposer (200 facing 600) and an upper surface of the semiconductor chip (110 facing 200).  Although Jeong in view of Chun fails to explicitly disclose in a vertical cross-section of the semiconductor package, a height from an upper surface of the interposer to the upper surface of the semiconductor chip is 140 µm, Jeong does teach a package wherein the height from an upper surface of the interposer to the upper surface of the semiconductor chip is sufficient to provide an underfill capable of ensuring solder joint reliability [0038]. The examiner finds a relation between the height of the solder balls and the height from an upper surface of the interposer to the upper surface of the semiconductor chip. Varying the height of the solder balls to enable and include providing the underfill would result in a device with enhanced reliability.  Therefore, it would have been obvious to have a height from an upper surface of the interposer to the upper surface of the semiconductor chip be 140 µm because the height between the surfaces can be varied according to the height of the solder balls and would result in a device with enhanced reliability.
Regarding claim 11, Jeong in view of Chun discloses a semiconductor package (Jeong, Fig. 1) with a semiconductor chip.  Although Jeong in view of Chun fails to explicitly disclose in a vertical cross-section of the semiconductor package, a width of the upper surface of the semiconductor chip is 7 mm to 11 mm, and a length of the upper surface of the semiconductor chip is 7 mm to 11 mm, Jeong does teach chips vary in size (110, 610, relative dimensions within Fig. 1). The examiner understands semiconductor chip complexity may require smaller or larger chips. Therefore, it would have been obvious to have the semiconductor chip of Jeong wherein, in a vertical cross-section of the semiconductor package, a width of the upper surface of the semiconductor chip is 7 mm to 11 mm, and a length of the upper surface of the semiconductor chip is 7 mm to 11 mm because the size of the semiconductor chip can be varied according to the requirement of the semiconductor chip complexity.
Regarding independent claim 12, Jeong discloses a semiconductor package (Fig. 1) comprising: a redistribution layer (101); a semiconductor chip (110) electrically connected to the redistribution layer, and disposed on an upper surface of the redistribution layer; a plurality of inner solder balls (300) electrically connected to the redistribution layer, and disposed on the upper surface of the redistribution layer; an interposer (200) electrically connected to the plurality of inner solder balls, and disposed on an upper surface of the plurality of inner solder balls; an encapsulant layer (130) encapsulating the semiconductor chip, and a portion of the upper surface of the redistribution layer under the interposer; and an underfill layer (400) filling a space between a lower surface of the interposer and an upper surface of the encapsulant layer, wherein the encapsulant layer includes a first region surrounding the semiconductor chip and covering the upper surface of the redistribution layer, wherein the underfill layer contacts the lower surface of the interposer, the upper surface of the encapsulant layer, an upper surface of the semiconductor chip, and side surfaces of the plurality of inner solder balls, and wherein upper portions of the plurality of inner solder balls are surrounded by the underfill layer and lower portions of the plurality of inner solder balls are surrounded by the encapsulant layer.
Jeong fails to teach the encapsulant layer encapsulating side surfaces of the redistribution layer and a bottom surface of the redistribution layer; wherein the encapsulant layer includes a side surface encapsulant region surrounding the side surfaces of the redistribution layer, and a lower surface encapsulant region covering the bottom surface of the redistribution layer, wherein the side surface encapsulant region and the first region are continuously integrated with each other without a boundary therebetween and integrally formed through a single process.
Chun teaches a semiconductor package (Fig. 2A) comprising: an encapsulant layer (214) encapsulating side surfaces of the redistribution layer (212) and a bottom surface of the redistribution layer; wherein the encapsulant layer includes a side surface encapsulant region surrounding the side surfaces of the redistribution layer, and a lower surface encapsulant region covering the bottom surface of the redistribution layer, wherein the side surface encapsulant region and the first region are continuously integrated with each other without a boundary therebetween and integrally formed through a single process (“wraps around”, [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Jeong package by incorporating the teachings of Chun to include a side surface encapsulant region surrounding the side surfaces and bottom of the redistribution layer.  Doing so would arrive at the claimed side surface encapsulant region. Chun provides a clear teaching to motivate one to modify the package of Jeong in that providing a side surface encapsulant region can prevent delamination [0024].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Jeong package by incorporating the teachings of Chun to include a lower surface encapsulant region covering the bottom surface of the redistribution layer.  Doing so would arrive at the claimed lower surface encapsulant region. Chun provides a clear teaching to motivate one to modify the package of Jeong in that providing a lower surface encapsulant region can improve reliability [0040].
Illustrated below is Fig. 2A of Chun.

    PNG
    media_image3.png
    207
    457
    media_image3.png
    Greyscale

Regarding claim 13, Jeong in view of Chun discloses a semiconductor package (Chun, Fig. 2A) with a lower surface encapsulant region (214 below 212).  Although Chun fails to explicitly illustrate in a vertical cross-section of the semiconductor package, a height of the lower surface encapsulant region is 50 µm, Chun does teach the lower surface encapsulant region is sized that it partially encapsulates solder balls (220) (as illustrated in Fig. 2A).  Absent unexpected results, the claimed lower surface encapsulant region height does not perform differently than the lower surface encapsulant region height of Chun.  Therefore, the claimed height of the lower surface encapsulant region is not patentably distinct from the height of the lower surface encapsulant region of Jeong in view of Chun.  It would have been obvious to modify the package of Jeong in view of Chun to have a height of the lower surface encapsulant region with a dimension as claimed because the height of the lower surface encapsulant region is a design choice for one of ordinary skill in the art.
Moreover, the examiner submits MPEP 2144.04 [R-10.2019] which discloses “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”
Regarding claim 14, Jeong in view of Chun discloses a semiconductor package (Jeong, Fig. 1), wherein the lower surface encapsulant region includes an external solder ball region (region with 150; similarly Chun, region with 220-1 and 220-2, Fig. 2A) for disposing a plurality of external solder balls (Jeong, 150, Fig. 1).
Regarding independent claim 20, Jeong discloses a semiconductor package (Fig. 1) comprising: a redistribution layer (101) including a plurality of dielectric layers (RDL1, RDL2, RDL3, RDL4) and a plurality of metal distribution lines (MDL1, MDL2, MDL3, MDL4); a semiconductor chip (110) disposed on an upper surface of the redistribution layer; a connection structure (103) between the redistribution layer and the semiconductor chip; a plurality of inner solder balls (300) disposed on the upper surface of the redistribution layer, the plurality of inner solder balls being spaced apart from the semiconductor chip; an encapsulant layer (130) encapsulating the semiconductor chip, the plurality of inner solder balls, and a portion of the upper surface of the redistribution layer; an interposer (200) disposed on the semiconductor chip, the plurality of inner solder balls, and the encapsulant layer; an underfill (400) between the semiconductor chip and the interposer; and a plurality of external solder balls (150) disposed on a bottom surface of the redistribution layer, wherein the underfill contacts a lower surface of the interposer, an upper surface of the encapsulant layer, an upper surface of the semiconductor chip, and side surfaces of the plurality of inner solder balls, wherein the encapsulant layer includes a first region surrounding the semiconductor chip and covering the upper surface of the redistribution layer, and wherein upper portions of the plurality of inner solder balls are surrounded by the underfill and lower portions of the plurality of inner solder balls are surrounded by the encapsulant layer.
Jeong fails to teach the encapsulant layer encapsulating a side surface of the redistribution layer; wherein the encapsulant layer includes a side surface encapsulant region surrounding the side surfaces of the redistribution layer, and wherein the side surface encapsulant region and the first region are continuously integrated with each other without a boundary therebetween and integrally formed through a single process.
Chun teaches a semiconductor package (Fig. 1A) comprising: an encapsulant layer (114) encapsulating a side surface of the redistribution layer (112); wherein the encapsulant layer includes a side surface encapsulant region (116-1) surrounding the side surfaces of the redistribution layer, and wherein the side surface encapsulant region and the first region are continuously integrated with each other without a boundary therebetween and integrally formed through a single process (Fig. 1A and [0022] describe only a single layer).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Jeong package by incorporating the teachings of Chun to have an encapsulant encapsulating side surfaces of the redistribution layer.  Doing so would arrive at the claimed encapsulant layer. Chun provides a clear teaching to motivate one to modify the package of Jeong in that encapsulating the side surfaces of the redistribution layer can prevent delamination ([0020]; “can avoid interfacial delamination, cracking induced by moisture, and decrease effects of thermo-mechanical stress”).
Regarding claim 21, Jeong in view of Chun as applied to claim 1 discloses a semiconductor package (Chun, Fig. 1A) with a side surface encapsulant region.
Jeong in view of Chun fails to teach in a vertical cross-section of the semiconductor package, a width of one side of the side surface encapsulant region is 140 µm.  More specifically, Chun is silent with respect to dimensions of the side surface encapsulant region.  However, the claimed side surface encapsulant region width does not appear to perform differently than the side surface encapsulant region of Jeong in view of Chun.  Therefore, the claimed side surface encapsulant region width is not patentably distinct from the side surface encapsulant region width of Jeong in view of Chun.  Absent unexpected results, it would have been obvious to modify the package of Jeong in view of Chun to have a side surface encapsulant region with a dimension as claimed because the width of the side surface encapsulant region is a design choice for one of ordinary skill in the art.
Moreover, the examiner submits MPEP 2144.04 [R-10.2019] which discloses “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”
Regarding claim 22, Jeong in view of Chun as applied to claim 1 discloses a semiconductor package (Jeong, Fig. 1) with a height of the redistribution layer.
Jeong in view of Chun fails to teach a height of the redistribution layer is 60 µm.  More specifically, Jeong and Chun are silent with respect to dimensions of the redistribution layer height.  However, the claimed redistribution layer height does not appear to perform differently than the redistribution layer height of Jeong in view of Chun.  Further, the examiner understands semiconductor device complexity may require fewer or more dielectric layers, and the number of dielectric layers will influence redistribution layer height. Therefore, it would have been obvious to have the redistribution layer of the package of Jeong in view of Chun wherein, a height of the redistribution layer is 60 µm because the number of dielectric layers can be varied according to the requirement of the integrated circuit layout.
Moreover, the examiner submits MPEP 2144.04 [R-10.2019] which discloses “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”
Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong and Chun as applied to claim 14 above and further in view of Haba (US 20180040572 A1).
Regarding claim 15, Jeong in view of Chun discloses a semiconductor package (Chun, Fig. 2A), wherein the external solder ball region includes a plurality of holes (portion of 214 filled with 220-1, 220-2).
Jeong in view of Chun fails to teach the plurality of holes being circular holes.  However, Haba teaches a semiconductor package (Haba, Fig. 4B) wherein the external solder ball region (124) includes a plurality of circular holes.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Jeong in view of Chun package by incorporating the teachings of Haba to include an external solder ball region that includes a plurality of circular holes. Haba teaches the shapes and dimensions of the holes are deliberately formed to give room for the solder balls [0026].
Illustrated below is a marked and annotated figure of Fig. 4B of Haba.

    PNG
    media_image4.png
    245
    486
    media_image4.png
    Greyscale

Regarding claim 16, Jeong in view of Chun and Haba discloses a semiconductor package (Haba, Fig. 7B), wherein each of the plurality of circular holes (124) includes an upper circle (U, see annotated figure below) formed on an upper surface of the lower surface encapsulant region (104), and a lower circle (L) formed on a lower surface of the lower surface encapsulant region.
Illustrated below is a marked and annotated figure of Fig. 7B of Haba.

    PNG
    media_image5.png
    195
    678
    media_image5.png
    Greyscale

Regarding claim 17, Jeong in view of Chun and Haba discloses a semiconductor package (Haba, Fig. 7B), wherein a diameter of the lower circle is larger than a diameter of the upper circle (tapered hole is illustrated).
Regarding claim 18, Jeong in view of Chun and Haba discloses a semiconductor package (Haba, Fig. 7B) with a diameter of the upper circle.  Although Jeong in view of Chun and Haba fails to explicitly disclose the diameter of the upper circle is 300 µm, Haba does teach the shapes and dimensions of the upper circle are deliberately formed to give room for the solder balls [0026].  Absent unexpected results, the claimed diameter of the upper circle does not perform differently than the diameter of the upper circle of Haba.  Therefore, the claimed diameter of the upper circle is not patentably distinct from the diameter of the upper circle of Haba.  It would have been obvious to have the diameter of the upper circle with a dimension as claimed because the diameter of the upper circle is a design choice for one of ordinary skill in the art.
Moreover, the examiner submits MPEP 2144.04 [R-10.2019] which discloses “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”
Regarding claim 19, Jeong in view of Chun and Haba discloses a semiconductor package (Haba, Fig. 7B) with a diameter of the lower circle.  Although Jeong in view of Chun and Haba fails to explicitly disclose the diameter of the lower circle is 360 µm, Haba does teach the shapes and dimensions of the lower circle are deliberately formed to give room for the solder balls [0026].  Absent unexpected results, the claimed diameter of the lower circle does not perform differently than the diameter of the lower circle of Haba.  Therefore, the claimed diameter of the lower circle is not patentably distinct from the diameter of the lower circle of Haba.  It would have been obvious to have the diameter of the lower circle with a dimension as claimed because the diameter of the lower circle is a design choice for one of ordinary skill in the art.
Moreover, the examiner submits MPEP 2144.04 [R-10.2019] which discloses “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”
Response to Arguments
Applicant's arguments filed 9/20/2022 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues (pages 9-10) that Lau in view of Chun does not teach, suggest, or render obvious at least, for example, the feature of “upper portions of the plurality of solder balls are surrounded by the underfill layer and lower portions of the plurality of solder balls are surrounded by the encapsulant layer” recited in claim 1.  Applicant makes similar arguments for claims 12 and 20 with respect to the configuration of the solder balls, underfill, and encapsulant.
Examiner’s reply:
Applicant’s arguments with respect to claim(s) 1, 12, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817                                                                                                                                                                                            	/PHAT X CAO/            Primary Examiner, Art Unit 2817